DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (WO 2014066470 A1).
Regarding claim 1, Scott teaches an apparatus, comprising: an intrabody probe (Fig. 1A; elongated member 100); and an electrode coupled to a distal end of the intrabody probe (Fig. 1A; conductors 108 are discussed as being embedded within flexible insulator of the flex circuit ribbon 102), 5the electrode comprising: a flexible electrically-insulating substrate (Fig. 3B; flexible polymer layer 315B), comprising a substrate surface; a layer of an electrically-conducting metal covering at least part of the substrate surface (Fig. 3B; stiffener 318 comprised of any electrically conductive material such as stainless steel, copper, aluminum, or nitinol);  10a metallic sheet, comprising an inner sheet surface, and an outer sheet surface shaped to define multiple depressions (Fig. 3B; a plurality of conductors 108 comprised of a layer of conductor material); and an adhesive (Fig. 3B; adhesive layer 319, comprised of 318 in section B) which fills the depressions and bonds the outer sheet surface to the layer of the electrically- 15conducting metal.  
Regarding claim 2, Scott teaches the apparatus according to claim 1, wherein the substrate and the sheet are shaped to define an interior lumen that is at least partly enclosed by the inner sheet surface.  (Fig. 1B; shows flex circuit ribbon 102 as being situated on boundary 105 and can be situated about the lumen 110)
Regarding claim 5, Scott teaches the apparatus according to claim 1, wherein the substrate and the sheet are shaped to define a ring. (Fig. 1A; conductors 108 are discussed as being embedded within flexible insulator of the flex circuit ribbon 102)
Regarding claim 6, Scott teaches the apparatus according to claim 1, wherein the substrate and the sheet are shaped to define an arc.  (Fig. 1A; shows flex circuit ribbon 102 as circularly surrounding elongated member 100)
Regarding claim 9, Scott teaches the apparatus according to claim 1, wherein each of the depressions has a circular perimeter. (Fig. 3A-B; flexible polymer layer 315 shown appears to be formed in a circular fashion)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (WO 2014066470 A1) in view of Papaioannou (US 20160184008 A1).
Regarding claim 3, Scott teaches the apparatus according to claim 2, however fails to teach the apparatus wherein the substrate and 20the sheet are shaped to define a thimble.  
Papaioannou teaches a catheter having a multifunctional tip electrode with a porous substrate for purposes such as ablating tissue. Papaioannou further teaches electrodes at the distal portion of the ablation catheter for the purpose of ablating tissue, comprising shapes of both arcs and thimbles. It (Fig. 5A; ring microelectrode 40R, circular surface microelectrode 40C) It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Papaioannou into the device of Scott as a variety of shapes are used to allow close proximity of tissue (Para. [0016])
Regarding claim 4, Scott teaches the apparatus according to claim 2, However Scott fails to teach the apparatus wherein the distal end of the probe comprises a flow diverter configured to divert fluid received from a proximal end of the probe, and wherein the inner sheet surface is coupled to the flow diverter such that the flow 25diverter is disposed inside of the interior lumen.  Scott teaches instead the lumen being configured to allow a flowable material to pass there through (Pg. 6, Lines 23-30). 
 Papaioannou teaches a catheter having a multifunctional tip electrode with a porous substrate for purposes such as ablating tissue. Papaioannou further teaches distal end of the probe comprises a flow diverter configured to divert fluid received from a proximal end of the probe, and wherein the inner sheet surface is coupled to the flow diverter such that the flow 25diverter is disposed inside of the interior lumen (Fig. 4; irrigation tubing 50
Regarding claim 307, Scott teaches the apparatus according to claim 1, however fails to teach the apparatus wherein the sheet comprises cobalt chromium. Scott teaches instead the sheet being comprised of copper (Pg. 8, Lines 22-29). 
Papaioannou teaches a catheter having a multifunctional tip electrode with a porous substrate for purposes such as ablating tissue. Papaioannou further teaches copper and cobalt-chromium as being functionally equivalent. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Scott to incorporate the teachings of Papaioannou as both are biocompatible metals for use within ablation catheters.
Regarding claim 8, Scott teaches the apparatus according to claim 1, however fails to teach the apparatus wherein the electrically- conducting metal comprising gold.  Scott teaches instead the electrically- conducting metal comprising any conductive material (Pg. 10; Lines 20-30)
	Papaioannou teaches a catheter having a multifunctional tip electrode with a porous substrate for purposes such as ablating tissue. Papaioannou further teaches an electrically- conducting metal of the electrode as being gold (Para. [0014]). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Papaioannou into the device of Scott as Papaioannou teaches the beneficial use of a biocompatible material such as gold for ablation procedures.
Response to Arguments
Applicant’s arguments, see page 2 of arguments and remarks, filed 4/28/2021, with respect to the rejections of claims 1, 2, 5, 8, and 9 under Kallback in view of Straza have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Scott.

Conclusion
US 20060129061 A1- teaches an intrabody probe with a flexible printed circuit board attached through an adhesive to a supporting metal base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794